          Case 4:20-cv-05640-YGR Document 56 Filed 08/31/20 Page 1 of 4


1    THEODORE J. BOUTROUS JR., SBN 132099          PAUL R. RIEHLE (SBN 115199)
       tboutrous@gibsondunn.com                    paul.riehle@faegredrinker.com
2    RICHARD J. DOREN, SBN 124666                  FAEGRE DRINKER BIDDLE & REATH LLP
       rdoren@gibsondunn.com                       Four Embarcadero Center
3    DANIEL G. SWANSON, SBN 116556                 San Francisco, CA 94111
       dswanson@gibsondunn.com                     Telephone: (415) 591-7500
4    JAY P. SRINIVASAN, SBN 181471                 Facsimile: (415) 591-7510
        jsrinivasan@gibsondunn.com
5    GIBSON, DUNN & CRUTCHER LLP                   CHRISTINE A. VARNEY (pro hac vice)
     333 South Grand Avenue                        cvarney@cravath.com
6    Los Angeles, CA 90071-3197                    KATHERINE B. FORREST (pro hac vice)
     Telephone:     213.229.7000                   kforrest@cravarth.com
7    Facsimile:     213.229.7520                   GARY A. BORNSTEIN (pro hac vice)
                                                   gbornstein@cravarth.com
8    VERONICA S. LEWIS (Texas Bar No.              YONATAN EVEN (pro hac vice)
     24000092; pro hac vice)                       yeven@cravath.com
9      vlewis@gibsondunn.com                       M. BRENT BYARS (pro hac vice)
     GIBSON, DUNN & CRUTCHER LLP                   mbyars@cravath.com
10   2100 McKinney Avenue, Suite 1100              CRAVATH, SWAINE & MOORE LLP
     Dallas, TX 75201                              825 Eighth Avenue
11   Telephone: 214.698.3100                       New York, New York 10019
     Facsimile:    214.571.2900                    Telephone: (212) 474-1000
12                                                 Facsimile: (212) 474-3700
     CYNTHIA E. RICHMAN (D.C. Bar No.
13   492089; pro hac vice)                         Attorneys for Epic Games, Inc.
       crichman@gibsondunn.com
14   GIBSON, DUNN & CRUTCHER LLP
     1050 Connecticut Avenue, N.W.
15   Washington, DC 20036-5306
     Telephone: 202.955.8500
16   Facsimile: 202.467.0539
17   Attorneys for Apple Inc.
18

19                                  UNITED STATES DISTRICT COURT
20                                 NORTHERN DISTRICT OF CALIFORNIA

21                                        OAKLAND DIVISION

22   EPIC GAMES, INC.,                             CASE NO. 4:20-cv-05640-YGR
23                    Plaintiff,                   STIPULATION BETWEEN APPLE INC.
                                                   AND EPIC GAMES, INC. AND [PROPOSED]
24         v.                                      ORDER REGARDING BRIEFING PAGE
                                                   LIMITS ON PLAINTIFF’S MOTION FOR A
25   APPLE INC.,                                   PRELIMINARY INJUNCTION
26                    Defendant.
27

28


                 STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING PAGE LIMITS
                                       CASE NO. 4:20-CV-05640
           Case 4:20-cv-05640-YGR Document 56 Filed 08/31/20 Page 2 of 4


1           Pursuant to Civil Local Rules 7-11 and 7-12, Plaintiff Epic Games, Inc. and Defendant
2    Apple Inc. (collectively, the “Parties”), by and through their respective counsel, hereby agree as
3    follows:
4           WHEREAS, given the number and complexity of the issues the Parties may potentially brief
5    in connection with Plaintiff’s Motion for a Preliminary Injunction, the Parties believe that a moderate
6    increase in the number of pages to be used for Plaintiff’s opening memorandum and Defendant’s
7    opposition memorandum is warranted, subject to the Court’s approval;
8           WHEREAS Local Civil Rules 7-2 and 7-3 govern the page limits of the Parties’ memoranda
9    and provide for a 25 page limit;
10          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED among the Parties,
11   subject to the Court’s approval, that Plaintiff may use up to 30 pages for its opening memorandum
12   concerning Plaintiff’s Motion for a Preliminary Injunction and Defendant may use up to 30 pages for
13   its opposition memorandum.
14

15          IT IS SO STIPULATED
16

17

18   DATED: August 31, 2020                       GIBSON, DUNN & CRUTCHER LLP
19
                                                  By: _s/Jay P. Srinivasan______
20
                                                        Theodore J. Boutrous, Jr.
21                                                      Richard J. Doren
                                                        Daniel G. Swanson
22                                                      Veronica S. Lewis
                                                        Cynthia E. Richman
23                                                      Jay P. Srinivasan
24                                                      Attorneys for Defendant Apple Inc.
25

26

27

28

                                                        2
                  STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING PAGE LIMITS
                                        CASE NO. 4:20-CV-05640
          Case 4:20-cv-05640-YGR Document 56 Filed 08/31/20 Page 3 of 4


1

2
     DATED: August 31, 2020               By:        s/Katherine B. Forrest___________
3                                                   Paul R. Riehle
                                                    Christine A. Varney
4
                                                    Katherine B. Forrest
5                                                   Gary A. Bornstein
                                                    Yonatan Even
6                                                   M. Brent Byars
7                                                   Attorneys for Epic Games. Inc.
8

9

10

11   PURSUANT TO STIPULATION AND GOOD CAUSE SHOWN, IT IS SO ORDERED.

12

13   DATED:
                                    THE HONORABLE YVONNE GONZALEZ ROGERS
14                                  UNITED STATES DISTRICT COURT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3
                STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING PAGE LIMITS
                                      CASE NO. 4:20-CV-05640
            Case 4:20-cv-05640-YGR Document 56 Filed 08/31/20 Page 4 of 4


1
                              DECLARATION REGARDING CONCURRENCE
2
             I, Katherine B. Forrest, am the ECF user whose identification and password are being used to
3
     file this STIPULATION BETWEEN APPLE INC. AND EPIC GAMES, INC. AND
4
     [PROPOSED] ORDER REGARDING BRIEFING PAGE LIMITS ON PLAINTIFF’S
5
     MOTION FOR A PRELIMINARY INJUNCTION. In compliance with Civil Local Rule 5-
6
     1(i)(3), I hereby attest that all of the signatories listed above have concurred in this filing.
7

8
     DATED: August 31, 2020                           s/Katherine B. Forrest___________
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                   STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING PAGE LIMITS
                                         CASE NO. 4:20-CV-05640
